429 U.S. 65 (1976)
PARKER SEAL CO.
v.
CUMMINS.
No. 75-478.
Supreme Court of United States.
Argued October 12, 1976.
Decided November 2, 1976.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Leonard H. Becker argued the cause for petitioner. With him on the briefs was Paul S. Ryerson.
Thomas L. Hogan argued the cause for respondent. With him on the briefs was James C. Hickey.
Deputy Solicitor General Wallace argued the cause for the United States et al. as amici curiae urging affirmance. With him on the brief were Solicitor General Bork, Assistant Attorney General Pottinger, Mark L. Evans, Brian K. Landsberg, Dennis J. Dimsey, Abner W. Sibal, Joseph T. Eddins, Beatrice Rosenberg, and Gerald D. Letwin.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.[]
MR. JUSTICE STEVENS took no part in the consideration or decision of this case.
NOTES
[*]  Briefs of amici curiae urging reversal were filed by John O'B. Clarke, Jr., William G. Mahoney, and Plato E. Papps for the International Association of Machinists and Aerospace Workers, and by Dick H. Woods and George E. Feldmiller for Trans World Airlines, Inc.

Briefs of amici curiae urging affirmance were filed by Warren L. Johns, Philip B. Kurland, and Alan L. Unikel for the Seventh-Day Adventist Church; by James W. Respess for the Americans United for Separation of Church and State; by Nathan Lewin, Dennis Rapps, and Howard I. Rhine for the National Jewish Commission on Law and Public Affairs; and by Leo Pfeffer for the Synagogue Council of America et al.
[]  [REPORTER'S NOTE: On rehearing this judgment and the judgment of the Court of Appeals were vacated, and the case was remanded for further consideration. 433 U.S. 903 (1977).]